Title: To Alexander Hamilton from William C. Bentley, 8 June 1799
From: Bentley, William C.
To: Hamilton, Alexander


          
            Sir
            Richmond, 8th June 1799
          
          Since my letter to you covering the nomination of the Staff Officers of my Regt. and the Bond required of the Pay Master, I have received from the Treasury Department, money for recruiting Service, and an advance of four Mons. pay to the Officers; from the same Office, I received a blank Bond to be executed by the Pay Master, which differs in form with the One I inclosed to you; inasmuch as the One I forwarded was made payable to the United States, and the other to the Treasy. of the U.S. If this variance is essential, I will when advised, have the last one executed and forwarded to the proper Office, relying on your returning the first.
          I have this day Issued my Orders to Commence the recruiting business, which has a more flattering appearance than when I first addressed you on the subject; the Want of Appointments to fill the Vacancies that  have Occured, is attended with an inconvenience, which makes it desirable that they be filled as early as possible. I apprehend that we shall feel Sensibly the Want of Capt Dandridge, especially as his first Lieutt. Wilton is young and very little qualified to have the Command of a recruiting Station. 
          In a former letter to you I took the liberty of naming some young Gentlemen as proper to be Commissioned, they stand highly recommended; One of them, William Saunders I have a personal acquaintance with, I know of no young Man who is more deserving.
          Among the different Staff Appointments, no mention has been made of a Surgeon & Mates; although their Services have not yet been Wanting, It is very certain that they will soon.
          I have received Six Copies of the Rules and Regulations for the Government of the Troops of the U.S. forwarded by Mr. Ebenezer Stevens, requesting me to acknowledge the receipt of them; If I knew how to address him, I would do it, but being informed that they were by your Order, I hope this Acknowledgement will be sufficient.
          Orderly Books, blank returns and other stationary is now Wanting, I shall be glad to be advised as to the Manner of procuring them, as also with respect to Baggage and Amunition Waggons.
          The means of transportation of Arms & Cloathing to the District Stations, with a variety of other incidental charges, will often occur, for the discharge of Which, I have no funds, nor information of the Chanel through which they are to be had. It will be a pleasing Circumstance to be informed particularly on those several heads.
          I am with perfect Consideration Your Mo: Obt
          
            W. Bentley
          
        